Title: From George Washington to John Hancock, 8 October 1783
From: Washington, George
To: Hancock, John


                        
                            Sir
                            Rocky hill 8th October 1783
                        
                        I do myself the honor to transmit to your Excellency the Copy of a Letter I have just received from Sir Guy
                            Carleton, informing me of his having given orders for the evacuation of Penobscott.
                        Congress having come to no determination with respect to a Peace Establishment, and the few Troops remaining
                            in Service being on a precarious footing liable to be discharged at every moment, are reasons, which with the great
                            distance of Penobscott and sudden notice of the British Commander in Chief totally prevent my sending a Detachment to
                            receive possession of that Garrison from the British; and therefore I thought it my duty to give your Excellency this
                            information that the Government of Massachusetts may take such measures as they may think proper. With great esteem
                            & regard I have the honor to be Sir Your Excellencys Most Obedient humble servant
                        
                            Go: Washington
                        
                    